Citation Nr: 0122501	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  00-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Paget's disease.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in July 1974, after more than 20 years of 
active military service.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which found that new and material evidence had not 
been presented.

The record reflects that the veteran requested a personal 
hearing before a Member of the Board in conjunction with his 
appeal, and such a hearing was scheduled for August 2001.  
However, the veteran failed to appear.  Accordingly, his 
request for a personal hearing is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2000).


FINDINGS OF FACT

1.  Service connection was denied for Paget's disease by a 
December 1996 rating decision.  The veteran was informed of 
this decision, including his right to appeal, and did not 
appeal.

2.  The evidence submitted to reopen the veteran's claim of 
service connection for Paget's Disease either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
by itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1996 rating decision denying service 
connection for Paget's disease is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1996 & 2000).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
Paget's disease.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including osteitis 
deformans (Paget's disease), when manifested to a compensable 
degree within the initial post-service year.  38 C.F.R. §§ 
3.307, 3.309(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C. 5103A(g) (West Supp. 2001) which states that nothing 
in section 5103A precludes VA from providing such other 
assistance as the Secretary considers appropriate.  However, 
these changes are applicable only to claims to reopen filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620, 45628-
45629.  Here, the veteran's claims were filed prior to August 
29, 2001, and, as such, these changes are not applicable in 
the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  However, a review of the record reflects 
that the veteran had not identified any pertinent evidence 
that is not of record.  Further, to the extent that VA has a 
duty to notify, the Board notes that the RO advised the 
veteran of the evidence necessary to substantiate his claim 
by the May 2000 Statement of the Case, including the standard 
for "new and material evidence" under 38 C.F.R. § 3.156(a).  
Accordingly, the Board concludes that any duty to assist and 
duty to notify have been fulfilled, and that no additional 
assistance to the veteran is required based on the facts of 
the instant case.


Background.  Service connection was previously denied for 
Paget's disease by a December 1996 rating decision.  It was 
stated that the condition was not shown by the evidence to 
have been incurred in or aggravated by the veteran's military 
service.  Further, it was stated that although service 
connection may be presumed for Paget's disease if manifested 
to a compensable degree within a certain period of time, the 
veteran's Paget's disease was not diagnosed and manifested to 
a compensable degree within 1 year of service discharge.  His 
service and post-service medical records were summarized.  
Moreover, it was noted that The Merck Manual, Sixteenth 
Edition, characterized the symptoms of Paget's disease as 
elevated alkaline phosphatase, increased density, abnormal 
architecture, cortical thickening, bowing and overgrowth of 
involved skeletal bones.  However, incidental findings 
related to service in 1968 and 1970 were not characteristic 
of those associated with Paget's disease.

The evidence on file at the time of the December 1996 rating  
decision included the following:

1)  The veteran's service medical records, which show no 
diagnosis of Paget's disease/osteitis deformans during active 
service.  Records from January 1968 note that the veteran 
presented for periodontal evaluation.  It was noted that 
there was no history of distress either physical or dental, 
and that the periodontal disease was found on routine 
examination.  It was further noted that full mouth 
radiographs revealed areas of central radiolucency 
bilaterally in both the maxilla and mandible.  Provisional 
diagnosis was rule-out parathyroid adenoma.  

X-rays were subsequently taken of both hands and the mandible 
in February 1968.  The X-ray of the hands showed, in part, 
that there were no bony changes suggestive of 
hyperparathyroidism.  On the head of the left thumb 
metacarpal there was a cystic erosion, and both thumbs were 
found to be rather sharply flexed at the metacarpal 
phalangeal joint.  Also, the right thumb was extended at the 
proximal interphalangeal joint.  Moreover, there was a soft 
tissue foreign body adjacent to the head of the metacarpal of 
the index finger of the right hand.  There was also a small 
bony fragment which it was opined might be a residual from 
the avulsion fracture off the head of the third metacarpal of 
the left hand.

Regarding the mandible, X-rays showed some degree of 
decreased bony density as a result of extraction of the 
teeth.  However, it was noted that there was some lamina dura 
along one of the molars of the upper jaw.  

Subsequent service records included a medical opinion to the 
effect that, in the face of normal serum calcium, and a 
negative history, it was felt that the diagnosis of 
hyperthyroidism could be excluded.

On the veteran's December 1973 retirement examination, his 
spine, feet, upper and lower extremities, mouth and throat, 
as well as his head, face, neck, and scalp, were all 
clinically evaluated as normal.  The veteran did report that 
he experienced, among other things, occasional low back pain.  
However, he took no medication, responded to heat treatment, 
and his back pain was not severe or incapacitating.  
Nevertheless, X-rays taken of the lumbar spine in conjunction 
with the retirement examination resulted in an impression of 
degenerative disc and joint disease.  Chest X-ray was normal, 
while X-rays of the left shoulder were negative for any 
disease or disability.  

2)  Various private medical records dated from June to August 
1978, May 1995, and August 1996.  These records reflect that 
the veteran was hospitalized from June to July 1978 for 
neoplasm, proximal phalanx of the left index finger, for 
which surgery was performed.  No diagnosis of Paget's disease 
appears to have been made during this hospitalization.  
However, a bone scan conducted in August 1978 resulted in an 
impression of multiple areas of increased activity involving 
the skull, mandible, maxilla, vertebral body, and the left 
hip.  Differential diagnoses included metastases, myeloma, 
Paget's disease, lymphoma or leukemia, fibrous dysplasia, or 
unusual inflammatory diseases.  

A May 1995 bone scan noted that the clinical indication was 
Paget's disease.  Overall impression included stable and 
unchanged appearance of Paget's involvement in multiple sites 
of the skeleton, including the skull, mandible, left scapula, 
left femur, left patella, left tibia, right tibia, T9/T10, L1 
and L2, L4 and L4, and the pelvis.  Further, it was noted 
that there was increased radiotracer uptake involving the 
left superior orbital ridge and left second proximal 
phalangeal bond of hand, consistent with new areas of 
involvement by Paget's disease since the previous bone scan.  

In an August 1996 statement, a Dr. RZM noted that the veteran 
had been his patient since May 1991, and that the veteran had 
had a diagnosis of Paget's disease of the bone since August 
1978.  Dr. RZM provided a summary of the problems the veteran 
had experienced as a result of his Paget's disease, as well 
as the treatment therefor.  However, Dr. RZM did not relate 
the disability to the veteran's active service.

3)  VA outpatient treatment records dated in April 1991, 
which included a bone scan showing, in part, Paget's 
involvement in multiple sites of the skeleton.

4)  A June 1996 VA Form 21-526 (Application for Compensation 
or Pension) by which the veteran claimed entitlement to 
service connection for Paget's disease.  He stated that the 
disability possibly existed prior to 1968, and that it was 
diagnosed in 1978.

5)  A July 1996 VA medical examination of the bones, which 
resulted in an overall impression of Paget's disease 
involving the entire spine, the skull, the mandible, the 
hips, the right hand (principally the index finger), the left 
knee, tibia and ankle.  Further, it was noted that the 
veteran that in 1968, while on active duty, a dentist noted 
that he had a grainy deformity of his mandible for which an 
X-ray of his skull was taken with a subsequent diagnosis of 
Paget's disease.  He also reported that his alkaline 
phosphatase had stayed elevated for years.  Moreover, he had 
been limping for years, with his entire spine being involved.  

The veteran was informed of the denial of his claim by 
correspondence dated in January 1997.  Further, this 
correspondence noted that a VA Form 4107 was enclosed which 
explained his right to appeal.  However, the veteran did not 
appeal.

By a September 1998 statement, the veteran requested that his 
claim of service connection for Paget's disease be reopened.  
He asserted that he had new evidence to submit in support of 
his claim.

The additional evidence submitted by the veteran includes 
duplicate copies of in- and post-service medical records that 
were previously on file.  He also submitted medical treatise 
evidence in the form of a pamphlet from the Arthritis 
Foundation regarding Paget's disease.  This pamphlet defines 
Paget's disease as a bone disorder in which bone formation is 
speeded up, changing the strength and shape of the bone.  The 
parts of the skeleton most commonly affected include the 
pelvis, low back (lumbar spine), tail bone (sacrum), skull, 
and the long bones in the legs (femur and tibia).  The 
pamphlet notes that the cause of Paget's disease is unknown.  
However, there were several theories, one of the most likely 
theories being an early viral infection of the bone that lies 
inactive for many years and then shows itself as Paget's 
disease.  Moreover, the pamphlet states that Paget's disease 
is slightly more common in men than in women, and that it 
frequently begins between 50 and 70 years of age.  There is 
no definite evidence that Paget's disease is hereditary, but, 
in some instances, there does seem to be a tendency for it to 
run in families.  Additionally, the pamphlet states that 
there is, currently, no way to prevent Paget's disease, but 
that it can be detected before it becomes a serious problem.  
Diagnosis can be made by X-rays, which will show typical 
signs of Paget's disease, including the "cottonball" 
puffiness of pagetic bone.  Sometimes bone scans are used for 
diagnosis as well, and will show where the Paget's disease is 
located.  Further, blood tests may show increased amounts of 
alkaline phosphatase, a product of the cells that form bone.  
Urine tests (such as a 24-hour urine collection) may show an 
increased amount of hydroxyproline, another product of bone 
breakdown.  Also, a bone biopsy is infrequently needed to be 
sure of diagnosis.  This pamphlet also provides a summary of 
the symptoms and course of treatment for Paget's disease.

The veteran also submitted his own statements in support of 
his claim.  In one statement, he contended that in 1968, 
while stationed in California, a dentist whose name he did 
not know informed him that he had a grainy area in his lower 
mandible, and that the veteran's hands and head should be X-
rayed.  The veteran reported that the X-rays were taken, but 
they were not mentioned again until he was transferred to 
another base in 1969.  He reported that the dentist at this 
base asked about the grainy area in his lower mandible.  The 
veteran asserted that these X-rays should be part of his 
service medical records.  He also stated that he had since 
learned that the suspect place to look for Paget's was in the 
head and hands, and that he was sure that the dentist knew 
what he was looking for.  Moreover, he noted that he had had 
several subsequent bone scans which confirmed that he had 
Paget's disease, including the one performed by VA.  He also 
noted in several statements that he believed his claim was 
denied because the VA doctors though he had a thyroid 
problem.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been presented to reopen the 
veteran's claim of entitlement to service connection for 
Paget's disease.

As indicated above, the evidence on file at the time of the 
prior denial in December 1996 clearly showed a current 
medical diagnosis of Paget's disease.  However, the claim was 
denied because the evidence did not show that the disability 
was diagnosed during service or within the first post-service 
year.  Further, the evidence on file did not show that the 
veteran's Paget's disease was incurred in or aggravated by 
his active service.

Regarding the duplicate copies of the in- and post-service 
medical records, the Board finds that they are clearly not 
new in that they were on file at the time of the prior 
denial.

With respect to the veteran's statements, the Board notes 
that they are "new" to the extent that they were not on 
file at the time of the December 1996 rating decision which 
previously denied the claim.  However, these statements do 
not constitute "new and material evidence," in that they 
are cumulative and redundant of the information of record at 
the time of the prior denial.  Specifically, the veteran's 
contentions that his Paget's disease was first indicated in 
1968, by dental X-rays of his mandible, was noted on the July 
1996 VA medical examination.  Further, the 1968 in-service X-
ray reports of his mandible and hands are on file, as noted 
above.  The Board also notes that the December 1996 rating 
decision does not show that his claim was denied because 
doctors mistakenly thought he had a thyroid condition.

In regard to the medical pamphlet, the Board notes that this 
evidence provides generic information on the symptoms, 
treatment, etc., of Paget's disease.  However, this evidence 
does not bear directly and substantially on the specifics of 
the veteran's condition, to include the pertinent issue of 
whether his Paget's disease was incurred in or aggravated by 
active service; i.e., this evidence does not show that the 
disability was present during service or the first post-
service year, or that it is otherwise causally related to the 
veteran's active service.  Consequently, this evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

There being no other evidence submitted in support of the 
veteran's request to reopen, the Board must conclude that new 
and material evidence has not been presented pursuant to 
38 C.F.R. § 3.156(a).  Consequently, his claim must be 
denied.  Inasmuch as the veteran has not submitted new and 
material evidence in support of his request to reopen, the 
Board does not have jurisdiction to consider the claim or to 
order additional development.  See Barnett, supra.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for Paget's 
Disease, the benefit sought on appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

